PER CURIAM.
Stokes appeals a judgment and sentence for possession of a controlled substance, cocaine, with intent to sell and sale of the same controlled substance, both in violation of section 893.13(l)(a), Florida Statutes. We agree with his assertion that multiple punishments for the two crimes violate double jeopardy principles. Therefore, on the authority of Wheeler v. State, 549 So.2d 687 (Fla. 1st DCA 1989), we reverse and remand to the trial court with instructions to vacate one of Stokes’ convictions and to recalculate his sentence on the remaining conviction.
SMITH, THOMPSON and MINER, JJ., concur.